Broyles, C. J.
1. Under all the facts of the case, including those stated in the order of the judge overruling the motion for a new trial, it is not made to appear that the court abused its discretion in denying the defendant’s motion for a continuance based upon the absence of a material witness.
2. In the light of the charge as a whole and of the facts of the case, the excerpt complained of in the motion for a new trial shows no cause for a reversal of the judgment. The charge of the court was exceptionally full and fair and strongly presented all of the contentions of the defendant, and the excerpt complained of was not prejudicial to his cause.
3. The verdict was amply authorized by the evidence, and tlie refusal to grant a new trial was not error.

Judgment affirmed.


Bloodworth and Bell, JJ., concur.